DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/715,379 filed 12/16/2019 and Amendment filed 06/09/2021.
Claims 1, 3-6, 9-14 remain pending in the Application. Claim 2 has been cancelled from the Application.
Applicant’s arguments, see Applicant Arguments/Remarks, filed 06/09/2021, with respect to claims 1, 3-6, 9-14 have been fully considered and are persuasive.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	Authorization for this examiner’s amendment was given in an interview with M. Brad Lawrance (Registration No. 47,210) on 06/17/2021.


To Claims
Claim 11 line 2 before “the method” delete “1”

Allowable Subject Matter
8.	Claims 1, 3-6, 9-14 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: with consideration Applicant’s Amendment/Arguments filed 06/09/2021 (Remarks, Pages 6, 7) the prior art of record does not teach or fairly suggest specific arrangements of steps/elements in the manner as recited in the instant claims, such as: wherein the numerical core in the first processing circuit is dissimilar to the numerical core in the second processing circuit, and wherein the first and second processing circuits are segregated from each other in floorplan view such that there is no internal communication between the circuits on the FPGA, wherein communication between the first and second processing circuits is made externally to the FPGA among all limitations of claim 1 as currently written; arranging the first and second processing circuits on the FPGA such that the first and second processing circuits are segregated from one another in floorplan view and such that there is no internal communication between the circuits on the FPGA, wherein the first and second processing circuits are arranged such that communication between the first and second processing circuits is made externally to the FPGA among all limitations of claim 11 as currently written.


Conclusion
10.	The prior art POORNACHANDRAN et al. (US Patent Application Publication 2019004991) discloses An apparatus to implement functional safety control logic (FSCL) in an autonomous driving system comprises a field-programmable gate array (FPGA) comprising logic elements to be partitioned into a first section to implement one or more safety cores and a second section to implement one or more non-safety cores (abstract), including a processing system 700 including one or more processors 702 and one or more graphics processors 708, and may be a single processor desktop system, a multiprocessor workstation system, or a server system having a large number of processors 702 or processor cores 707 (paragraph [0040]), but lacks wherein the numerical core in the first processing circuit is dissimilar to the numerical core in the second processing circuit, and wherein the first and second processing circuits are segregated from each other in floorplan view such that there is no internal communication between the circuits on the FPGA, wherein communication between the first and second processing circuits is made externally to the FPGA among all limitations of claim 1. The prior art Lassini et al. (US Patent Application Publication 20190228666) discloses A control system for an unmanned vehicle includes one or more processing units and a programmable logic array, including while the unmanned vehicle is still operating, the 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905.  The examiner can normally be reached on 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

HR
06/16/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851